

116 HR 6319 IH: To establish a Congressional COVID–19 Aid Oversight Panel, to authorize the Special Inspector General for the Troubled Asset Relief Program to coordinate audits and investigations in connection with the receipt of Federal aid related to COVID–19, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6319IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Phillips introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a Congressional COVID–19 Aid Oversight Panel, to authorize the Special Inspector General for the Troubled Asset Relief Program to coordinate audits and investigations in connection with the receipt of Federal aid related to COVID–19, and for other purposes.1.Congressional COVID–19 Aid Oversight Panel(a)EstablishmentThere is hereby established the Congressional COVID–19 Aid Oversight Panel (hereafter in this section referred to as the Oversight Panel) as an establishment in the legislative branch.(b)DutiesThe Oversight Panel shall review the current state of the financial markets and the regulatory system and submit regular reports to Congress on the following:(1)The use of Federal aid related to COVID–19.(2)The impact of Federal aid related to COVID–19 on the financial markets and financial institutions.(c)Membership(1)In generalThe Oversight Panel shall consist of 5 members, as follows:(A)One member appointed by the Speaker of the House of Representatives.(B)One member appointed by the minority leader of the House of Representatives.(C)One member appointed by the majority leader of the Senate.(D)One member appointed by the minority leader of the Senate.(E)One member appointed by the Speaker of the House of Representatives and the majority leader of the Senate, after consultation with the minority leader of the Senate and the minority leader of the House of Representatives.(2)PayEach member of the Oversight Panel shall each be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level I of the Executive Schedule for each day (including travel time) during which such member is engaged in the actual performance of duties vested in the Commission.(3)Prohibition of compensation of Federal employeesMembers of the Oversight Panel who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on the Oversight Panel.(4)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)QuorumFour members of the Oversight Panel shall constitute a quorum but a lesser number may hold hearings.(6)VacanciesA vacancy on the Oversight Panel shall be filled in the manner in which the original appointment was made.(7)MeetingsThe Oversight Panel shall meet at the call of the Chairperson or a majority of its members.(d)Staff(1)In generalThe Oversight Panel may appoint and fix the pay of any personnel as the Oversight Panel considers appropriate.(2)Experts and consultantsThe Oversight Panel may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(3)Staff of agenciesUpon request of the Oversight Panel, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Oversight Panel to assist it in carrying out its duties under this Act.(e)Powers(1)Hearings and sessionsThe Oversight Panel may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Panel considers appropriate and may administer oaths or affirmations to witnesses appearing before it.(2)Powers of members and agentsAny member or agent of the Oversight Panel may, if authorized by the Oversight Panel, take any action which the Oversight Panel is authorized to take by this section.(3)Obtaining Official DataThe Oversight Panel may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chairperson of the Oversight Panel, the head of that department or agency shall furnish that information to the Oversight Panel.(4)ReportsThe Oversight Panel shall receive and consider all reports required to be submitted to the Oversight Panel under this Act.(f)Authorization of appropriationsThere is authorized to be appropriated to the Oversight Panel such sums as may be necessary for any fiscal year, half of which shall be derived from the applicable account of the House of Representatives, and half of which shall be derived from the contingent fund of the Senate.(g)DefinitionsIn this section:(1)COVID–19 emergencyThe term COVID–19 emergency means the period beginning on the date of enactment of this Act and ending on the date on which the Securities and Exchange Commission determines that the impact of COVID–19 on the American financial system has ended.(2)Federal aidThe term Federal aid means any emergency lending provided under section 13(3) of the Federal Reserve Act or any Federal financial support in the form of a grant, loan, or loan guarantee.2.Special Inspector General authority over Federal aid related to COVID–19Section 121 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231) is amended—(1)in subsection (k)—(A)in paragraph (1), by striking or at the end;(B)in paragraph (2), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(3)the date on which all Federal aid related to the COVID–19 emergency is repaid.; and(2)by adding at the end the following:(l)Responsibility with respect to Federal aid related to COVID–19(1)In generalThe Special Inspector General shall have the same authority and responsibilities with respect to Federal aid related to COVID–19 as the Special Inspector General has with respect to financial assistance (including the purchase of troubled assets) provided under this title.(2)DefinitionsIn this section:(A)COVID–19 emergencyThe term COVID–19 emergency means the period beginning on the date of enactment of this Act and ending on the date on which the Securities and Exchange Commission determines that the impact of COVID–19 on the American financial system has ended.(B)Federal aidThe term Federal aid means any emergency lending provided under section 13(3) of the Federal Reserve Act or any Federal financial support in the form of a grant, loan, or loan guarantee..